McBRIDE, J.
This small case has been once before to this court and already has no doubt consumed more expense to the estate than would have been occasioned by a prompt payment of the bill in the first instance. It was this fact, perhaps, that led the presiding judge into committing the first error complained of, which is that he announced at the begin*697ning of the argument that the attorney for defendants would be limited to. half an hour and the plaintiff’s attorneys to fifteen minutes in making their arguments. The order, having been duly excepted to, comes fairly within the ruling in State v. Rogoway, 45 Or. 601 (78 Pac. 987, 81 Pac. 284, 2 Ann. Cas. 431); Or. L. (Olson’s Comp.), § 132.
Other errors are urged, but we find the objections not well taken. This is a small case and has now been a second time to this court. But for the fact that the testimony is very contradictory. and therefore pre-eminently a matter for disposition by a jury, we should be inclined to retry the case here and end it, but under the circumstances we are compelled reluctantly to remand it with directions that a retrial be granted.
Reversed and Remanded With Directions.